Citation Nr: 0505219	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-28 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement for payment of unauthorized 
medical expenses incurred from May 19 to May 21, 2003, at the 
Strong Memorial Hospital.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The veteran served on active duty from July 1946 to July 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 decision of the Department of Veterans 
Affairs VA Medical Center (VAMC) in Canandaigua, New York.

The issue is remanded to the VAMC via the Veterans' Hospital 
Administration (VHA) in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

At the outset, it is noted the veteran did not receive notice 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The pending claim is not one where 
the law, as opposed to the evidence, controls the outcome.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Rather, it 
requires factual determinations, and it is possible that 
evidence submitted by the veteran could determine the outcome 
of the claim.  As such, the veteran should receive 
appropriate notice.  

The veteran's wife submitted a statement on her husband's 
behalf describing the circumstances surrounding the veteran's 
admission to, and time at, the Strong Memorial Hospital.  
Apparently on May 19, 2003, the veteran had severe chest and 
jaw pain.  A friend took the veteran to United Memorial 
Medical Center (UMMC) emergency room where the veteran 
received some treatment.  An ambulance then took the veteran 
to Strong Memorial:  "They were told to take him to the 
Buffalo VA but refused.  A nurse, Barbara Begon said the 
doctor believed they could not handle the procedure he 
needed."  

The only medical evidence of record is from the Strong 
Memorial Hospital.  A May 19 report noted the history of the 
veteran's illness when he presented as a transfer from an 
outlying facility for further management of an acute inferior 
myocardial infarction.  The veteran had had chest discomfort 
at approximately 1:00 am with presentation later at the other 
hospital.  An ECG showed acute inferior wall injury that 
prompted administration of Retevase.  The veteran had no 
symptom resolution after one hour and was referred for 
possible rescue percutaneous coronary intervention (PCI).  
The procedures thereafter performed included:  (1) cath left 
ventriculography; (2) coronary angiography; (3) coronary 
stent; and (4) left heart catherterization.  

The discharge summary on May 21 also recounted that the 
veteran had been emergently transferred to the cardiac 
catheterization lab, where his RCA was shown to be 100 
percent occluded.  

The VAMC noted that the veteran's medical expenses were 
authorized under the Millennium Bill Law only for treatment 
at the UMMC, that is, only until the veteran was stable 
enough for transfer.  After that, the veteran should have 
gone to a VA facility.  Because he did not, and instead 
received care at Strong Memorial, those unauthorized medical 
expenses would not be reimbursed. 

Notably, VA may pay the costs of emergency hospital care and 
emergency services if those costs were not previously 
authorized.  Regulation, provides that an emergency shall be 
deemed to have ended at that point when a VA physician has 
determined, based on sound medical judgment, that the veteran 
could have been transferred to a VA medical facility for 
continuation of treatment.  38 C.F.R. § 17.121

Given this legal requirement, the case must be remanded for 
several reasons.  First, as mentioned above, the veteran is 
entitled to VCAA notice.  Second, the veteran was not 
notified of the preceding regulation in the September 2003 
statement of the case.  Third, the duty to assist requires VA 
to obtain relevant medical records, and the records from the 
UMMC should be added to the record.  Fourth, VA should obtain 
an opinion from a VA physician concerning whether the 
veteran's medical emergency had ended as per 38 C.F.R. § 
17.121.  

Accordingly, this case is REMANDED to the VAMC via the VHA in 
Washington, D.C., for the following development: 

1.  A notice letter should be sent to 
the veteran to ensure compliance with 
the requirements of the VCAA, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its 
implementing regulations.  The notice 
letter should identify for the veteran 
that evidence the VA will obtain and 
that evidence the veteran is expected 
to present.  The written notification 
should be specific to the veteran's 
reimbursement claim.

2.  The VAMC should obtain the 
emergency room treatment records from 
the United Memorial Medical Center 
from May 19, 2003, as well as other 
relevant records indicated by the 
veteran following VCAA notification.  

3.  The VAMC should obtain a medical 
opinion. Based on review of the 
medical records from the United 
Memorial Medical Center and the Strong 
Memorial Hospital, and sound medical 
judgment, a physician should address 
whether the emergency had ended such 
that the veteran could have been 
transferred to a VA medical facility 
for continuation of treatment.  The 
physician should consider whether a VA 
medical facility could have provided 
the same services as Strong Memorial 
Hospital.  The physician should 
provide the rationale for his/her 
opinion.

4.  Then, the case should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case, including all 
relevant laws and regulations, such as 
38 C.F.R. § 17.121.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




